DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 04/14/2021:
Claims 1-20 have been examined on the merits and are allowable.
All claim objections previously set forth have been appropriately corrected and are thus withdrawn.
The rejections set forth previously have been withdrawn in light of the amendment.
Election/Restrictions
Claims 1-6 and 11-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s reasons for allowance:

Claim 1 is allowable over the prior art of record because the prior art is silent to the use of the chemical formula of claim 1 in an electrolyte. 

Feng, Jianghe, et al. "LiGa2PS6 and LiCd3PS6: molecular designs of two new mid-infrared nonlinear optical materials." Chemistry of Materials 30.11 (2018): 3901-3908, hereinafter Feng, discloses a material (“            
                L
                i
                
                    
                        G
                        a
                    
                    
                        2
                    
                
                P
                
                    
                        S
                    
                    
                        6
                    
                
            
        ”; pg. 3903, paragraph 1) being represented by the chemical formula of             
                
                    
                        L
                        i
                    
                    
                        1
                        +
                        2
                        x
                        -
                        2
                        y
                    
                
                
                    
                        M
                    
                    
                        y
                    
                
                
                    
                        G
                        a
                    
                    
                        2
                        +
                        x
                    
                
                
                    
                        P
                    
                    
                        1
                        -
                        x
                    
                
                
                    
                        S
                    
                    
                        6
                    
                
            
        , wherein 0≤x≤0.2 and 0≤y≤0.05, when x=y=0. However, the chemical formula of Feng is intended to be used for non-linear optical materials for tunable coherent laser sources. Additionally, Feng is not from the same field of endeavor as the instant application and no motivation exists to apply Feng’s formula in the battery and electrolyte art of the present application. Thus, the prior art does not render obvious the use of the chemical formula of claim 1 as an electrolyte.

Claims 2-6 are allowable based on dependency to claim 1.

Claims 7-10 are directed to the allowable product of claim 1, and are thus allowable.


Claim 11 is allowable over the prior art of record, because the prior art is silent to an electrochemical device, comprising: 
a cathode;
an anode; and 
a solid electrolyte, wherein the solid electrolyte comprises a solid electrolyte material being represented by the chemical formula of             
                
                    
                        L
                        i
                    
                    
                        1
                        +
                        2
                        x
                        -
                        2
                        y
                    
                
                
                    
                        M
                    
                    
                        y
                    
                
                
                    
                        G
                        a
                    
                    
                        2
                        +
                        x
                    
                
                
                    
                        P
                    
                    
                        1
                        -
                        x
                    
                
                
                    
                        S
                    
                    
                        6
                    
                
            
        , wherein M 3is selected from the group consisting of Sr, Ba, Zn, Cd and a combination thereof, 0≤x≤0.2 and 0≤y≤0.05. 

Senga discloses an electrochemical device (“lithium battery”; [0017]), comprising: 
a cathode ( [0086]); 
an anode ([0086]); and 
a solid electrolyte, (disc like solid electrolyte sheet”; [0086]; [0009]). 

However Senga fails to disclose wherein the solid electrolyte comprises a solid electrolyte material being represented by the chemical formula of             
                
                    
                        L
                        i
                    
                    
                        1
                        +
                        2
                        x
                        -
                        2
                        y
                    
                
                
                    
                        M
                    
                    
                        y
                    
                
                
                    
                        G
                        a
                    
                    
                        2
                        +
                        x
                    
                
                
                    
                        P
                    
                    
                        1
                        -
                        x
                    
                
                
                    
                        S
                    
                    
                        6
                    
                
            
        , wherein M 3is selected from the group consisting of Sr, Ba, Zn, Cd and a combination thereof, 0≤x≤0.2 and 0≤y≤0.05. 

Feng discloses a material (“            
                L
                i
                
                    
                        G
                        a
                    
                    
                        2
                    
                
                P
                
                    
                        S
                    
                    
                        6
                    
                
            
        ”; pg. 3903, paragraph 1) being represented by the chemical formula of             
                
                    
                        L
                        i
                    
                    
                        1
                        +
                        2
                        x
                        -
                        2
                        y
                    
                
                
                    
                        M
                    
                    
                        y
                    
                
                
                    
                        G
                        a
                    
                    
                        2
                        +
                        x
                    
                
                
                    
                        P
                    
                    
                        1
                        -
                        x
                    
                
                
                    
                        S
                    
                    
                        6
                    
                
            
        , wherein 0≤x≤0.2 and 0≤y≤0.05, when x=y=0. However, Feng and Senga are not analogous art. They are not from the same field of endeavor nor do they address the same problem. Therefore, one of ordinary skill in the art, before the 

Claims 12-16 are allowable over the prior art of record based on dependency to claim 11.

Claim 17 is allowable over the prior art of record, because the prior art is silent to an electronic device, comprising an electrochemical device, wherein the electrochemical device comprises: 
a cathode;
an anode; and 
a solid electrolyte, wherein the solid electrolyte comprises a solid electrolyte material being represented by the chemical formula of             
                
                    
                        L
                        i
                    
                    
                        1
                        +
                        2
                        x
                        -
                        2
                        y
                    
                
                
                    
                        M
                    
                    
                        y
                    
                
                
                    
                        G
                        a
                    
                    
                        2
                        +
                        x
                    
                
                
                    
                        P
                    
                    
                        1
                        -
                        x
                    
                
                
                    
                        S
                    
                    
                        6
                    
                
            
        , wherein M 3is selected from the group consisting of Sr, Ba, Zn, Cd and a combination thereof, 0≤x≤0.2 and 0≤y≤0.05. 

Senga discloses an electronic device (“cell phones, personal computers and automobiles”; [0099]), comprising an electrochemical device (“lithium battery”; [0017]), wherein the electrochemical device ( [0017]) comprises:
a cathode ( [0086]); 
an anode ([0086]); and 
a solid electrolyte, (disc like solid electrolyte sheet”; [0086]; [0009]). 

However, Senga fails to disclose wherein the solid electrolyte comprises a solid electrolyte material being represented by the chemical formula of             
                
                    
                        L
                        i
                    
                    
                        1
                        +
                        2
                        x
                        -
                        2
                        y
                    
                
                
                    
                        M
                    
                    
                        y
                    
                
                
                    
                        G
                        a
                    
                    
                        2
                        +
                        x
                    
                
                
                    
                        P
                    
                    
                        1
                        -
                        x
                    
                
                
                    
                        S
                    
                    
                        6
                    
                
            
        , 

Feng discloses a material (“            
                L
                i
                
                    
                        G
                        a
                    
                    
                        2
                    
                
                P
                
                    
                        S
                    
                    
                        6
                    
                
            
        ”; pg. 3903, paragraph 1) being represented by the chemical formula of             
                
                    
                        L
                        i
                    
                    
                        1
                        +
                        2
                        x
                        -
                        2
                        y
                    
                
                
                    
                        M
                    
                    
                        y
                    
                
                
                    
                        G
                        a
                    
                    
                        2
                        +
                        x
                    
                
                
                    
                        P
                    
                    
                        1
                        -
                        x
                    
                
                
                    
                        S
                    
                    
                        6
                    
                
            
        , wherein 0≤x≤0.2 and 0≤y≤0.05, when x=y=0. However, Feng and Senga are not analogous art. They are not from the same field of endeavor nor do they address the same problem. Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would not have proper motivation to combine the two. Thus, the prior art does not render obvious the limitations of claim 17.

Claims 18-20 are allowable over the prior art of record based on dependency to claim 17.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727